Title: General Orders, 17 May 1783
From: Washington, George
To: 


                  
                     
                     Newburgh Saturday May 17th 1783
                     Parole Turkey
                     Countersigns Vienna Waldeck
                  
                  For the day tomorrow B. Genl Dayton
                  B.Q. M. from Jersey Brig.
                  The 3d Massachusetts regt gives the Guards and the 7th the fatigues tomorrow.
                  At the General Courtmartial of which Col. J. Vose is president—Corporal St Laurence of the 2d Newyork regt was tried for wilful disobedience of orders on the evening of the 30th of April last, and for insulting Ensign Dodge by saying damn your orders Sir.  Corporals Kelly and Amerman of the same regt were also tried for wilful disobedience of orders on the same evening.
                  The Court find each of them guilty of the charge respectively against them and sentence Corporal St Laurence to be reduced to a private Sentinel and receive one hundred lashes on his naked back.  Corporals Kelly and Amerman to be reduced to private Centinels.  Corporals Meadows and Barns and Warren Birch of the 8th Massachusetts regimt were tried and convicted of Mutinous conduct on the evening of the 30th of April last; in breach of art. 3d sect. 2d of the Rules and Articles of war and sentenced, Birch to receive one hundred lashes on his naked back-Corporals Meadows and Barns each to be reduced to private Centinels and to receive one hundred lashes on his naked back.  Dennis Myers, a soldier of the 6th Massa. regt was tried for desertion.  The Court find him Guilty of absenting himself without Leave and sentence him to receive fifty lashes on his naked back, they acquit him of Desertion.
                  The Commander in Chief approves the foregoing Sentences.
               